DETAILED ACTION

Response to Amendment
1 	This office action is in response to applicant’s communication filed on 04/25/2022 in response to PTO Office Action mailed 01/25/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 11 and 20 are amended. No claims are canceled or added.  As a result, claims 1-20 are pending in this office action.
3.	Examiner initiated an interview with Applicant’s representative Jay Anderson (Reg. No. 38,371).  Examiner suggested Applicant’s representative to recite the operation after determining a value was stored out of sequence into independent claims 1, 11 and 20 to expedite the prosecution process. Applicant agreed and authorized Examiner to enter the changes through an Examiner’s Amendment.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jay Anderson on 05/11/2022.
The application has been amended as follows: 



In the claims:
This listing of claims will replace all prior versions and listings of claims in the instant application:

1.	(Currently amended)   An apparatus comprising: 
a processing system including a processor; and
a memory coupled with the processing system, the memory storing executable instructions that, when executed by the processing system, facilitate performance of operations comprising:	
instantiating at least one analytics application configured for processing collected data;
storing the collected data as historical data, wherein the historical data comprises a plurality of values for a performance attribute for one or more network elements in which each value of the plurality of values is associated with a respective information timestamp and historical timestamp;
storing the information timestamp and the historical timestamp for each value of the plurality of values, wherein the information timestamp indicates a storing time at which the value was stored and the historical timestamp indicates a historical time at which the value became true;
filtering the historical data based on a query, wherein the query is associated with analytics relating to the one or more network elements and comprises a designated time;
deriving values for the one or more network elements at a designated time based on the filtered historical data using at least the respective information timestamps and the historical timestamps; 
based on the derived values, providing a query result to the at least one analytics application, wherein the query result comprises a sequence of events associated with each of the plurality of values for the performance attribute for the one or more network elements, the sequence of events indicated by the historical timestamps associated with respective values of the plurality of values; and
	determining, based on the information timestamps associated with the respective values of the plurality of values, that a first with respect to a second value, the first value being stored with a first historical timestamp indicating an earlier time than a second historical timestamp of the second value and with a first information timestamp indicating a later time than a second information timestamp of the second value,
wherein, in accordance with the first value being stored with the first first historical timestamp and the second value being stored with the second information timestamp and the second historical timestamp, the first value and the second value are stored without overwriting existing data for the performance attribute 
5.	(Currently amended)  The apparatus of claim 1, wherein the operations further comprise determining a time interval between the historical timestamp and the information timestamp. 
11.	(Currently amended)  A method comprising:
storing, by a processing system including a processor, collected data as historical data, wherein the historical data comprises a plurality of values for a performance attribute for one or more network elements in which each value of the plurality of values is associated with a respective information timestamp and historical timestamp;
storing, by the processing system, the information timestamp and the historical timestamp for each value of the plurality of values, wherein the information timestamp indicates a storing time at which the value was stored and the historical timestamp indicates a historical time at which the value became true;
filtering, by the processing system, the historical data based on a query, wherein the query is associated with analytics relating to the one or more network elements and comprises a designated time;
deriving, by the processing system, values for the one or more network elements at a designated time based on the filtered historical data using at least the respective information timestamps and the historical timestamps; 
based on the derived values, providing, by the processing system, a query result to at least one analytics application, wherein the query result comprises a sequence of events associated with each of the plurality of values for the performance attribute for the one or more network elements, the sequence of events indicated by the historical timestamps associated with respective values of the plurality of values; and
determining, by the processing system based on the information timestamps associated with the respective values of the plurality of values, that a first with respect to a second value, the first value being stored with a first historical timestamp indicating an earlier time than a second historical timestamp of the second value and with a first information timestamp indicating a later time than a second information timestamp of the second value,
wherein, in accordance with the first value being stored with the first first historical timestamp and the second value being stored with the second information timestamp and the second historical timestampis the first value and the second value are stored without overwriting existing data for the performance attribute 

15.	(Currently amended)  The method of claim 11, wherein the operations further comprise determining a time interval between the historical timestamp and the information timestamp. 
 20.	(Currently amended) A non-transitory computer readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising:
instantiating at least one analytics application configured for processing collected
data;
storing the collected data as historical data, wherein the historical data comprises a plurality of values for an attribute in which each value of the plurality of values is associated with a respective information timestamp and historical timestamp;
storing the information timestamp and the historical timestamp for each value of the plurality of values, wherein the information timestamp indicates a storing time at which the value was stored and the historical timestamp indicates a historical time at which the value became true;
filtering the historical data based on a query, wherein the query is associated with analytics relating to the one or more network elements and comprises a designated time;
deriving values for the one or more network elements at a designated time based on the filtered historical data using at least the respective information timestamps and the historical timestamps; 
based on the derived values, providing a query result to the at least one analytics application, wherein the query result comprises a sequence of events associated with each of the plurality of values for the performance attribute for the one or more network elements, the sequence of events indicated by the historical timestamps associated with respective values of the plurality of values; and
determining, based on the information timestamps associated with the respective values of the plurality of values, that a first with respect to a second value, the first value being stored with a first historical timestamp indicating an earlier time than a second historical timestamp of the second value and with a first information timestamp indicating a later time than a second information timestamp of the second value,
wherein, in accordance with the first value being stored with the first first historical timestamp and the second value being stored with the second information timestamp and the second historical timestamp, overwriting existing data for the performance attribute 




REASONS FOR ALLOWANCE

5.	The closest Prior art fail to anticipate or render obvious the amended features in the instant claims 1, 11 and 20. The amended features in independent claims 1, 11 and 20 are novel and non-obvious over closest prior art. The dependent claims 2-10 and 12-19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153